DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the reply filed 15 January 2021.
Claims 1-20 are pending and have been presented for examination.

Response to Arguments
Applicant's arguments filed 15 January 2021 have been fully considered but they are not persuasive.
Applicant argues (see pages 11-12):
In order to establish a prima facie case of obviousness under 35 U.S.C. § 103, all of the claim limitations of the rejected claims must be described or suggested by the cited documents. Applicants respectfully submit that the cited documents do not meet this criterion with regards to the features of claim 1 at least by virtue of the amendments thereto contained in this Amendment. In particular, Applicants submit that neither Springberg nor Boyum, taken singly or in combination, describes or suggests at least, “receiving a first select signal and a second select signal through at least one pin; and controlling power supplied to the SSD in accordance with the low power mode control data or the active mode control data in response to the SSD switching ... based on the second select signal or ... the first select signal,” as recited by amended claim 1, nor has the Examiner provided any evidence to the contrary.

For example, on page 7 of the Office Action, the Examiner relies on paragraph 0020 of Springberg to teach “receiving the first select signal ... via a select signal receiving pin,” as previously recited by dependent claim 8. Applicants respectfully disagree.
In particular, the cited portions of Springberg merely describes a signal sent over a bus indicating that an SSD is entering a low power mode. The cited portions of Springberg are completely silent regarding “receiving a first select signal and a second select signal through at least one pin,” as recited by amended claim 1. Accordingly, Springberg does not describe or suggest at least, “receiving a first select signal and a second select signal through at least one pin; and controlling power supplied to the SSD in accordance with the low power mode control data or the active mode control data in response to the SSD switching ... based on the second select signal or ... the first select signal,” as recited by amended claim 1.

The Examiner respectfully disagrees.  SPRINGBERG discloses receiving multiple signals from a host to control the power mode of the SSD.  The host can send a signal to enter a low power mode (see [0019]), and the SSD can monitor for another signal from the host to exit low power mode, thereby transitioning to an active mode (see [0022]).  These signals are received at the SSD, from the host, over the connection between the host and the SSD.  This connection involves a connector that would include multiple pins for the multiple electrical connections that would exists between the host and the SSD.  The host signals would be send over the communication path utilizing the pins at the connectors (see [0013]).  Therefore, SPRINGBERG continues to anticipate the amended limitations as shown further in the modified rejections below.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1-8, 11-17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over SPRINGBERG (U.S. Patent Application Publication #2017/0371574) in view of BOYUM (U.S. Patent #7,613,937).

1. SPRINGBERG discloses A solid-state drive (SSD) (see [0012]: SSD) power-mode control method (see [0015]: PMIC component of the SSD implements power control) comprising: storing, in an active register, active mode control data used for switching the SSD from a low power mode to an active mode; storing, in a standby register, low power mode control data used for switching the SSD from the active mode to the low power mode (see BOYUM below); receiving a first select signal and a second select signal through at least one pin (see [0019]: host device may send a command to enter low power mode; [0022]-[0023]: monitoring data line for signal from host to exit low power mode); and controlling power supplied to the SSD (see [0018]: PMIC executes sequence instructions to control power in the SSD) in accordance with the low power mode control data or the active mode control data (see BOYUM below) in response to the SSD switching (i) from the active mode to the low power mode based on the second select signal or (ii) from the low power mode to the active mode based on the first select signal (see [0016], [0020]: command signals for switching between the various power modes).
SPRINGBERG fails to disclose storing, in an active register, active mode control data used for switching the SSD from a low power mode to an active mode; storing, in a standby register, low power mode control data used for switching the SSD from the 
BOYUM discloses storing, in an active register, active mode control data used for switching the SSD from a low power mode to an active mode; storing, in a standby register, low power mode control data used for switching the SSD from the active mode to the low power mode (see column 3, line 65 through column 4, line 10: I2C register tables store power-up sequence and power-down sequence data) and controlling power in accordance with the low power mode control data or the active mode control data (see column 4, lines 35-50; column 5, lines 30-35: I2C tables contain sequence data for controlling power in each of the power modes, data from these tables is loaded to allow for implementation of the power-up/power-down sequences).  The use of a microcontroller design with I2C register tables allows for the order and timing of the signals for power control to be changed programmatically thereby eliminating the need to physically replace the microcontroller device if changes are necessary (see column 3, lines 30-45).
	It would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which said subject matter pertains to modify the system disclosed by SPRINGBERG to include registers with control data for each power mode, as disclosed by BOYUM.  One of ordinary skill in the art would have been motivated to make such a modification to allow for programmatically altering power control data without having to replace the physical components in the SSD, as taught by BOYUM.  SPRINGBERG and BOYUM are 

2. The SSD power-mode control method of claim 1, wherein the active mode control data includes at least one among: first enable control data (see BOYUM column 3, line 65 through column 4, line 5: a register table for each power mode) for controlling an on or off state of a channel; first discharge control data for controlling a discharge rate of a control target; first pulse control data for controlling a shape of a power pulse supplied by the channel; or first voltage level control data for modulating a level of a voltage supplied by the channel (see SPRINGBERG [0015]: one or more voltage regulators that are used to output power to one or more components of the SSD).

3. The SSD power-mode control method of claim 1, wherein the low power mode control data includes at least one among: second enable control data (see BOYUM column 3, line 65 through column 4, line 5: a register table for each power mode) for controlling an on or off state of a channel; second discharge control data for controlling a discharge rate of a control target; second pulse control data for controlling a shape of a power pulse supplied by the channel; or second voltage level control data for modulating a level of a voltage supplied by the channel (see SPRINGBERG [0015]: one or more voltage regulators that are used to output power to one or more components of the SSD).

(see SPRINGBERG [0019: enter low power mode after a duration or time {delay}; BOYUM column 5, lines 13-20: delay time between sequence steps).

5. The SSD power-mode control method of claim 4, wherein the delay control data includes at least two delay values; and the controlling includes outputting a plurality of power control signals over a plurality of different channels, each of the plurality of power control signals being output at a different time in accordance with the low power mode control data (see BOYUM column 5, lines 13-20: delay time between sequence steps, multiple steps would result in multiple delay values).

6. The SSD power-mode control method of claim 1, wherein the active register and the standby register are separate internal operation registers of a power management integrated circuit (PMIC) chip included in the SSD (see BOYUM column 3, line 65 through column 4, line 10: separate I2C register tables for each power sequence; programmable device, microcontroller and EEPROM can be fabricated as a single circuit).

7. The SSD power-mode control method of claim 6, wherein the receiving receives the first select signal and the second select signal from an external source (see [0019]: signal is received from the host), the first select signal or the second (see SPRINGBERG [0020]: sideband signal from host).

8. The SSD power-mode control method of claim 7, wherein the at least one pin includes a select signal receiving pin of the PMIC chip (see SPRINGBERG [0020]: assert/de-assert sideband signal to control the power mode); the controlling includes outputting, by the PMIC chip, one or more power control signals in accordance with the active mode control data in response to detecting the first select signal at the select signal receiving pin, the first select signal switching from logic Low to logic High (see SPRINGBERG [0022]: asserting the sideband signal results in a transition out of a low power state); and the controlling includes outputting, by the PMIC chip, the one or more power control signals in accordance with the low power mode control data in response to detecting the second select signal at the select signal receiving pin, the second select signal switching from logic High to logic Low (see SPRINGBERG [0020]: de-asserting the sideband signal results in a transition to a low power state).

11. SPRINGBERG discloses A power management integrated circuit (PMIC) chip (see [0015]: PMIC included in the SSD) comprising: a plurality of channels (see [0015]: connections to each component that are supplied power by the PMIC); at least one pin (see [0016]: connector would contain pins to receive signals from the host) an active register configured to store active mode control data used for switching a solid-state drive (SSD) from a low power mode to an active mode; a standby register configured to store low power mode control data used for switching the SSD from the active mode to the low power mode (see BOYUM below); and processing circuitry (see [0013]: SSD includes a processor) configured to, receive a first select signal and a second select signal through the at least one pin (see [0019]: host device may send a command to enter low power mode; [0022]-[0023]: monitoring data line for signal from host to exit low power mode), and output a plurality of power control signals for controlling power of the SSD via the plurality of channels (see [0015]: the use of voltage regulators to output power to each of the components; see [0018]: sequence instructions that are used to control the output of the power signals) based on the (i) active mode control data or the low power mode control data (see BOYUM below), and (ii) the first select signal or the second select signal (see [0016], [0020]: command signals for switching between the various power modes).
SPRINGBERG fails to disclose storing, in an active register, active mode control data used for switching the SSD from a low power mode to an active mode; storing, in a standby register, low power mode control data used for switching the SSD from the active mode to the low power mode and controlling power in accordance with the low power mode control data or the active mode control data.
BOYUM discloses storing, in an active register, active mode control data used for switching the SSD from a low power mode to an active mode; storing, in a standby register, low power mode control data used for switching the SSD from the active mode to the low power mode (see column 3, line 65 through column 4, line 10: I2C register tables store power-up sequence and power-down sequence data) and controlling power in accordance with the low power mode control data or the active mode control data (see column 4, lines 35-50; column 5, lines 30-35: I2C tables contain sequence data for controlling power in each of the power modes, data from these tables is loaded to allow for implementation of the power-up/power-down sequences).  The use of a microcontroller design with I2C register tables allows for the order and timing of the signals for power control to be changed programmatically thereby eliminating the need to physically replace the microcontroller device if changes are necessary (see column 3, lines 30-45).
	It would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which said subject matter pertains to modify the system disclosed by SPRINGBERG to include registers with control data for each power mode, as disclosed by BOYUM.  One of ordinary skill in the art would have been motivated to make such a modification to allow for programmatically altering power control data without having to replace the physical components in the SSD, as taught by BOYUM.  SPRINGBERG and BOYUM are considered analogous references as they are both directed to power management of a storage device.

12. The PMIC chip of claim 11, wherein the active mode control data includes at least one among: first enable control data (see BOYUM column 3, line 65 through column 4, line 5: a register table for each power mode) for controlling an on or off state of at least one channel among the plurality of channels; first discharge control data for controlling a discharge rate of a control target; first pulse control data for controlling a shape of a power pulse supplied by the at least one channel; or first voltage level control data for modulating a level of a voltage supplied by the at least one channel (see SPRINGBERG [0015]: one or more voltage regulators that are used to output power to one or more components of the SSD).

13. The PMIC chip of claim 11, wherein the low power mode control data includes at least one among: second enable control data (see BOYUM column 3, line 65 through column 4, line 5: a register table for each power mode) for controlling an on or off state of at least one channel among the plurality of channels; second discharge control data for controlling a discharge rate of a control target; second pulse control data for controlling a shape of a power pulse supplied by the at least one channel; or second voltage level control data for modulating a level of a voltage supplied by the at least one channel (see SPRINGBERG [0015]: one or more voltage regulators that are used to output power to one or more components of the SSD).

14. The PMIC chip of claim 13, wherein the low power mode control data further includes delay control data for controlling a timing of outputting a control signal through the at least one channel (see SPRINGBERG [0019: enter low power mode after a duration or time {delay}; BOYUM column 5, lines 13-20: delay time between sequence steps).

15. The PMIC chip of claim 14, wherein the delay control data includes at least two delay values; and the processing circuitry is configured to output each of the plurality of power control signals at a different time in accordance with the at least two delay values, each of the plurality of power control signals being output in accordance (see BOYUM column 5, lines 13-20: delay time between sequence steps, multiple steps would result in multiple delay values).

16. The PMIC chip of claim 11, wherein the processing circuitry is configured to: receive the first select signal and the second select signal from an external source, the first select signal or the second select signal being used to determine an output in accordance with the active mode control data or the low power mode control data (see SPRINGBERG [0020]: sideband signal from host).

17. The PMIC chip of claim 16, wherein the at least one pin includes a select signal receiving pin; and the processing circuitry is configured to, receive the first select signal and the second select signal via the select signal receiving pin (see SPRINGBERG [0020]: assert/de-assert sideband signal to control the power mode), output the plurality of power control signals in accordance with the active mode control data in response to detecting the first select signal at the select signal receiving pin, the first select signal switching from logic Low to logic High (see SPRINGBERG [0022]: asserting the sideband signal results in a transition out of a low power state), and output the plurality of power control signals in accordance with the low power mode control data in response to detecting the second select signal at the select signal receiving pin, the second select signal switching from logic High to logic Low (see SPRINGBERG [0020]: de-asserting the sideband signal results in a transition to a low power state).

(see [0012]: SSD) comprising: a controller (see [0013]: controller can include a processor to execute firmware\software); a volatile memory configured to store operating data (see [0014]: volatile memory device 28 … memory devices can store control software); a non-volatile memory configured to, receive the operating data from the volatile memory, and store the operating data (see [0014]: non-volatile memory device 26 … memory devices can store control software); and a power management integrated circuit (PMIC) (see [0015]: PMIC; see [0018]: control data for switching between power modes) including an active register and a standby register (see BOYUM below), processing circuitry (see [0013]: SSD includes a processor) and at least one pin (see [0013]: host connector would include a plurality of pins for the electrical connections), the active register configured to store active mode control data used for first switching the SSD from a low power mode to an active mode, the standby register configured to store low power mode control data used for second switching the SSD from the low power mode to the active mode (see BOYUM below),the processing circuitry configured to, receive a first select signal and a second select signal though at least one pin (see [0019]: host device may send a command to enter low power mode; [0022]-[0023]: monitoring data line for signal from host to exit low power mode), and perform the first switching or the second switching based on the first select signal or the second select signal (see [0016], [0020]: command signals for switching between the various power modes).
SPRINGBERG fails to disclose an active register and a standby register, the active register configured to store active mode control data used for switching the SSD from a low power mode to an active mode, the standby register configured to store low power mode control data used for switching the SSD from the low power mode to the active mode.
(see column 3, line 65 through column 4, line 10: I2C register tables store power-up sequence and power-down sequence data).  The use of a microcontroller design with I2C register tables allows for the order and timing of the signals for power control to be changed programmatically thereby eliminating the need to physically replace the microcontroller device if changes are necessary (see column 3, lines 30-45).
	It would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which said subject matter pertains to modify the system disclosed by SPRINGBERG to include registers with control data for each power mode, as disclosed by BOYUM.  One of ordinary skill in the art would have been motivated to make such a modification to allow for programmatically altering power control data without having to replace the physical components in the SSD, as taught by BOYUM.  SPRINGBERG and BOYUM are considered analogous references as they are both directed to power management of a storage device.

Allowable Subject Matter
Claims 9, 10, 18 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD J DUDEK JR whose telephone number is (571)270-1030.  The examiner can normally be reached on Monday - Friday, 8:00A-4:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EDWARD J DUDEK  JR/Primary Examiner, Art Unit 2136